Case 1:16-cv-02914-KAM-JO Document 168 Filed 11/19/18 Page 1 of 9 PageID #: 2575




                           LAW OFFICES OF DEAN T. CHO, LLC
                                          The Woolworth Building
                                          233 Broadway, Suite 2200
                                         New York, New York 10279
                                               (718) 344-8188
                                            DtcholOO@gmail.com

                                               November 19,2018
     VIAECF
     Hon. James Orenstein
     U.S. District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

     Re:      China Power Equipment. Inc .. et al. v. Song. et al.. 16-CV-2914 (KAM)(JO)

     Dear Judge Orenstein:
              I am counsel for Defendant DeHeng Law Offices ("DHLO") and am writing in
     response to the November 14, 2018 letter of Plaintiffs' counsel James Orr, Esq. Mr. Orr's
     letter unfortunately misleadingly describes DHLO's position concerning the documents listed
     in DHLO's privilege log and thereby seeks to contrive an unnecessary discovery dispute.
              Mr. Orr's letter fails to disclose salient facts including that:
     (1)      Mr. Orr's October 23,2018 email to DHLO's prior counsel (pertinent portions of
     which are attached as Ex. A hereto), stated "If DHLO will not agree to produce the
     documents in the Privilege Log immediately, we will be asking the court to require in
     camera submission of the documents and to resolve the dispute" (Emphasis added).
     (2)      Mr. Orr's letter does not disclose that during counsel's meet and confer discussions, I
     expressly told Mr. Orr that DHLO were agreeable to Plaintiffs' earlier request for the
     in-camera submission of the documents in question and asked him to prepare a letter to
     the Court to that effect. DHLO's willingness to voluntarily tender the documents for in
     camera review is consistent with DHLO having nothing to hide and the privileged nature of
     the listed documents. 1
              (3)     In now seeking an order directing DHLO to produce those documents directly
     to Plaintiffs' counsel, Plaintiffs and Mr. Orr have changed their tune and no longer seek in
     camera review.



     1 The documents in DHLO's privilege log are in Chinese and therefore presumably must be translated to
     permit the Court's in camera review. I had previously informed Mr. Orr that DHLO could have the
     documents promptly translated, but that Plaintiffs would have to bear the cost of such translation under
     established caselaw authority. In re P.R. Elect. Power Authority, 687 F.2d 501 (1 st Cir. 1982) (holding
     party seeking disclosure offoreign language documents responsible for paying translation costs); accord
     Nature '5 Plus Nordic A/S v. Natural Organics, 274 F.R.D, 437 (E.D.N,y' 20 I J) (citing cases including In
     re P.R. Elect. Power). Accordingly, DHLO requests that any in camera review ofDHLO's privileged
     documents be conditioned on Plaintiffs' advance payment of all costs associated with the translation of
     such documents into English by an independent and certified translator selected by DHLO. DHLO would
     be willing to provide Plaintiffs with three written quotes for the cost of such translations.

                                                          1
Case 1:16-cv-02914-KAM-JO Document 168 Filed 11/19/18 Page 2 of 9 PageID #: 2576




               As confirmed by DHLO's privilege log, the listed documents clearly qualify as
     privileged under  u.s.   law. Paragraphs 57, 65, 72, 73 and numerous other paragraphs of
     Plaintiffs' Fourth Amended Complaint repeatedly refer to DHLO and its attorneys (who
     include Yu Nu and Fan Zhaoxia) as acting as legal counsel and the listed documents reflect
     confidential communications between DHLO attorneys (Nu Yu and Fan Zhaoxia) and
     DHLO's client Zhongxi (including Zhongxi's CFO, Yarong Feng, who is identified as such
     at Paragraph 7 of Plaintiffs , Fourth Amended Complaint), relating to the provision oflegal
     advice and services. The Court's in camera review will confirm same.
               Implicitly acknowledging that the documents are privileged, Plaintiffs argue that the
     crime-fraud exception to the attorney-client privilege applies. However, the Second Circuit
     has held that "a party seeking to invoke the crime-fraud exception must at least demonstrate
     that there is probable cause to believe that a crime or fraud has been attempted or committed
     and that the communications were in furtherance thereof."      u.s.  v. Richard Roe, Inc., 68 F.3d
     38,40 (2d Cir. 1995). Moreover, "the crime-fraud exception does not apply simply because
     privileged communications would provide an adversary with evidence of a crime or fraud."
     ld. This is because "If it did, the privilege would be virtually worthless because a client
     would not freely give, or an attorney request, evidence that might support a fmding of
     CUlpability. Instead, the exception applies only when the court determines that the client
     communication or attorney work product in question was itself in furtherance of a crime or
     fraud." Id. Here, Plaintiffs' letter sets forth no evidence to satisfy this requirement. In any
     event, the Court's in camera review of the documents will dispel any notion that
     DHLO's communications were intended to further the commission of any crime or
     fraud.
              Plaintiffs also argue that DHLO has waived the privilege. However, Plaintiffs' cases
     all involve situations where the withholding party had put the disputed privileged documents
     in issue by partially disclosing their contents or by making "factual claims" that put the
     documents' contents in issue. Plaintiffs do not describe any examples ofDHLO doing that
     here. Instead, Plaintiffs essentially argue thatDHLO's       denials of wrongdoing and legal
     defenses constitute a waiver and require the disclosure of privileged documents because the
     documents may be relevant to the merits of the parties' claims and defenses. Plaintiffs'
     argument is unsupported by their cited authority, ignore Plaintiffs' opportunity to conduct a
     deposition, and would eviscerate the attorney-client privilege because any denial of
     wrongdoing would be deemed a waiver.
              Mr. Orr's letter also argues that DHLO cannot assert the attorney-client privilege
     because that privilege purportedly is not recognized under Chinese law. That argument fails
     for at least two reasons. First, U.S. law properly governs the privilege issue here.
              In determining which country's law applies to a privilege dispute involving foreign
              attorney-client communications, courts in this Circuit consider the country with
              which the communications "touch base." Under this analysis, the Court applies "the
              law of the country that has the 'predominant' or 'the most direct and compelling
              interest' in whether [the] communications should remain confidential, unless that
              foreign law is contrary to the public policy of this forum." "The jurisdiction with the
              'predominant interest' is either 'the place where the allegedly privileged relationship
              was entered into' or 'the place in which that relationship was centered at the time the
              communication was sent." Anwar v. Fairfield Greenwich Ltd., 306 F.R.D. 117, 119,
              2013 U.S. Dist LEXIS 96721, *22-23 (S.D.N.Y. 2013) (citations omitted).


                                                    2
Case 1:16-cv-02914-KAM-JO Document 168 Filed 11/19/18 Page 3 of 9 PageID #: 2577




              Here, the U.S. clearly has the predominant and most direct and compelling interest in
     applying its law to the privilege issues. Plaintiffs' Fourth Amended Complaint asserts u.s.
     law claims and is replete with allegations concerning DHLO's purported conduct and
     solicitation of business in the u.s. (4thAmended Complaint Par. 25) including that "DHLO
     specifically directed its fraudulent legal opinion and advice at issue herein to the lawyer
     Ofsink in New York, knowing it would be relied on by China Power President Segal in New
     Yo[r]k, and knowing it would be used by China Power in New York to fraudulently raise
     money in New York." Thus, according to Plaintiffs' own complaint, DHLO's role as
     counsel was centered in New York. Thus, Plaintiffs' own allegations support application of
     U.S. law here.
              Even if the Court finds that Chinese law properly governs DHLO's privilege claims,
     Chinese law clearly recognizes the functional equivalent to the attorney-client privilege.
     While the exact term "attorney-client privilege" is not used, Article 38 ofthe "Law of the
     People's Republic of China on Lawyers" (Ex. B hereto) expressly provides in pertinent part:
              A lawyer shall keep confidential the things and information that he comes to know
              during his legal practice which his client or another person does not want other people
              to know, with the exception of the facts and information about a crime which his
              client or another person prepares to commit or is committing to endanger State or
              public security or seriously endanger another person's personal safety or safety of
              property.
     The foregoing text is mandatory, unambiguous and is invested with force oflaw. The
     statute's terms are easily analogous to the attorney-client privilege, are motivated by the
     same public policy concerns of promoting full and complete communications between
     lawyer and client without fear of adverse disclosure, and even embody a similar crime-fraud
     exception. This statutory authority exposes Plaintiffs' misplaced reliance on Wultz v. Bank of
     China Ltd., 979 F. Supp. 2d 479,492 (S.D.N.Y. 1993), given that case glosses over Art. 38
     and given that the withholding party therein did not assert that Chinese law recognized the
     attorney-client privilege, with the Court declaring: "BOC does not seriously contest the
     proposition that Chinese law does not include the attorney-client privilege or work-product
     doctrine as understood in American law." Here, DHLO does assert that an analogous
     attorney-client privilege exists under Chinese law and cites Article 38's clear and
     unambiguous terms in support thereof. The Wultz case's distinction between a legal
     requirement vs. an ethical duty of an attorney to maintain confidentiality of client
     communications (subject to an analogous crime-fraud exception) finds no support in the text
     of Article 38. Moreover, the acknowledged sanctions available against attorneys for
     violating Article 38 - which the Wultz court acknowledges include disbarment and
     imprisonment - clearly are criminal type sanctions that are consistent with the confidentiality
     obligation having force oflaw, as opposed to a mere ethical duty, consistent with the fact that
     imprisonment is not a remedy for mere ethical violations under u.s. law.
              DHLO therefore respectfully consents to the Court's in camera review ofthe
     documents appearing on its privilege log, subject to such review being ordered conditioned
     on Plaintiffs' advance payment of all costs associated with the translation of such documents
     into English by an independent and certified translator selected by DHLO. Such an order
     would obviate the need for the Court to expend valuable resources on having a conference or
     hearing on this matter.



                                                  3
Case 1:16-cv-02914-KAM-JO Document 168 Filed 11/19/18 Page 4 of 9 PageID #: 2578




                                        Respectfully submitted,

                                                /s/

                                        Dean T. Cho

     Attachments
     cc: Opposing counsel of record (via ECF)




                                                4
Case 1:16-cv-02914-KAM-JO Document 168 Filed 11/19/18 Page 5 of 9 PageID #: 2579




                                EXHIBIT A
         Case 1:16-cv-02914-KAM-JO Document 168 Filed 11/19/18 Page 6 of 9 PageID #: 2580
    Hussain v. Burton & Doyle of Great Neck, LLC, 2016 WL 6088309, at *4 (E.D.N.Y. Oct. 18,2016) (citations omitted).



In the present case, fundamental fairness requires disclosure of the communications. The truth of virtually all of DHLO's claims herein -
such as, for example, its claims that "DeHeng had no reason to believe that Zhongxi and Mr. Song never intended to carry out the
Management Entrustment Agreement" or that "According to information obtained by DeHeng in 2008, Xi'an Feijing Science and Technology
Co. did not operate any transformer business in 2008 because of the transfer to Zhongxi" - needs to be assessed by examination of
DHLO's communications with Zhongxi. The integrity of DHLO's legal advice is the issue. The communications are not privileged, and the
documents should be produced.



Alternatively, the documents are also discoverable under the crime fraud exception. "It is well-established that communications that
otherwise would be protected by the attorney-client privilege or the attorney work product privilege are not protected if they relate to client
communications in furtherance of contemplated or ongoing criminal or fraudulent conduct." Cafex Communications, Inc. v. Amazon Web
Services, Inc., 2018 WL 1737686, at *6 (S.D.N.Y. Feb. 8,2018), citing In re Grand Jury Subpoena Duces Tecum Dated Sept. 15, 1983, 731
F.2d 1032, 1038 (2d Cir. 1984). The crime-fraud exception to the attorney-client privilege or work-product protection applies when there
exist: "(i) a determination that 'the client communication or attorney work product in question was itself in furtherance of the crime or fraud'
and (ii) 'probable cause to believe that the particular communication with counselor attorney work product was intended in some way to
facilitate or to conceal the criminal activity.' " In re Richard Roe, tnc.. 168 F.3d 69, 71 (2d Cir. 1999). "This covers 'a fraudulent scheme, an
alleged breach of fiduciary duty or an accusation of some other wrongful conduct:" In re Methyl Tertiary Butyl Ether (UMTBE'J Products
Liab. Litig., 180 F. Supp. 3d 273, 281-82 (S.D.N.Y. 2016); see also, e.g. Abbott Labs. v. H&H Wholesale Services, lnc., 2018 WL 2459271,
    at *5 (E.D.NY Mar. 9, 2018).



Finally, DHlO states in response to Plaintiff's Interrogatory No.1 that "[t]he Management Entrustment Agreement (the "MEA") ~ and was
enforceable." (emphasis added). If that is true, DHlO is clearly obligated to turn the documents over to China Power and An Sen at their
request. First, the documents were created when, if the MEA "was" enforceable, China Power's An Sen completely controlled Zhongxi and
was thus effectively DHlO's client. Second, and in any event, if the MEA "is" enforceable, China Power's An Sen still completely controls
Zhongxi and is asking for its documents. Please produce the documents immediately.




Ilf DHLO will not agree to produce the documents on the Privilege Log immediately, we will be asking the court to require in camera
 submission of the documents and to resolve the dispute.



    I feel that DHlO continues to fail to participate in discovery in good faith. Plaintiff will consider also seeking sanctions if its becomes
    necessary to again involve the Court as to any of the matters I have addressed herein.



James Craig Orr, Jr.

    Heygood, Orr & Pearson

6363 North State Highway 161, Suite 450

    IrJing, Texas 75038

2142379001

    Toll free 877 446 9001

    Fax 214 237 9002

jim@hop-Iaw.com

www.hop-Iaw.com




This message is intended to be confidential and may be legally privileged. It is intended solely for the addressee. If you are not the
intended recipient, please delete this message from your system and notify us immediately. Any disclosure, copying, distribution or action
taken or omitted to be taken by an unintended recipient in reliance on this message is prohibited and may be unlawful.
Case 1:16-cv-02914-KAM-JO Document 168 Filed 11/19/18 Page 7 of 9 PageID #: 2581




                                EXHIBITB
 Case 1:16-cv-02914-KAM-JO Document 168 Filed 11/19/18 Page 8 of 9 PageID #: 2582




 Administrative    Law                                            Law of the People's Republic of China on Lawyers



Law of the People's Republic of China on Diplomatic

Personnel Stationed Abroad                                                                     No. 76

Law of the People's Republic of China on the People's Armed
                                                                  The Law of the People's Republic of China on Lawyers, revised
Police                                                            and adopted at the 30th Meeting of the Standing Committee of
                                                                  the Tenth National People's Congress of the People's Republic of
Food Safety Law of the People's Republic of China                 China on October 28,2007, is hereby promulgated and shall go
                                                                  into effect as of June 1, 2008.
Law of the People's Republic of China on Protecting Against

and Mitigating Earthquake Disasters                                                                                      Hu Jintao

Fire Protection Law of the People's Republic of China                                  President of the People's Republic of China

Decision of the Standing Committee of the National People's
                                                                                                                 October 28, 2007
Congress on Amending the Law of the People's Republic of

China on Protection of Cultural Relics
                                                                         Law of the People's Republic of China on Lawyers
Decision of the Standing Committee of the National People's

Congress on Amending the Frontier Health and Quarantine           (Adopted at the 19th Meeting of the Standing Committee of the
                                                                  Eighth National People's Congress on May 15, 1996, amended in
Law of the People's Republic of China                             accordance with the Decision on Amending the Law of the
                                                                  People's Republic of China on Lawyers made by the Standing
Law of the People's Republic of China on Progress of Science      Committee of the Ninth National People's Congress at its 25th
and Technology                                                    Meeting on December 29, 2001, and revised at the 30th Meeting
                                                                  of the Standing Committee of the Tenth National People's
DAr.ision of tha Standlno CommittAA of thA Nation;;!1 PAoniA's    Congress on October 28, 2007)
                                                              ~
 Case 1:16-cv-02914-KAM-JO Document 168 Filed 11/19/18 Page 9 of 9 PageID #: 2583




 Administrative    Law                                                 Law of the People's Republic of China on Lawyers



Law of the People's Republic of China on Diplomatic
                                                                       inviolable.
Personnel Stationed Abroad

Law of the People's Republic of China on the People's Armed            A lawyer shall not be legally liable for the opinions he presents as
                                                                       an agent ad litem or defender in court, with the exception of the
Police                                                                 views he presents to endanger State security, maliciously slander
                                                                       another person, or seriously disrupt the court order.
Food Safety Law of the People's Republic of China

Law of the People's Republic of China on Protecting Against            Where a lawyer is, in accordance with law, detained or arrested
                                                                       because he is suspected of committing a crime when
and Mitigating Earthquake Disasters                                    participating in litigation, the organ that detains or arrests him
                                                                       shall, within 24 hours after the execution of detention or arrest,
Fire Protection Law of the People's Republic of China                  have his family members, his law firm and the lawyers
                                                                       association to which he belongs informed of the fact.
Decision of the Standing Committee of the National People's

Congress on Amending the Law of the People's Republic of               Article 38 A lawyer shall keep confidential the secrets of the State
                                                                       and commercial secrets that he comes to know during his legal
China on Protection of Cultural Relics                                 practice and shall not divulge the private affairs of the parties
                                                                       concerned.
Decision of the Standing Committee of the National People's

Congress on Amending the Frontier Health and Quarantine                A lawyer shall keep confidential the things and information that
                                                                       he comes to know during his legal practice which his client or
Law of the People's Republic of China                                  another person does not want other people to know, with the
                                                                       exception of the facts and information about a crime which his
Law of the People's Republic of China on Progress of Science           client or another person prepares to commit or is committing to
                                                                       endanger State or public security or seriously endanger another
and Technology
                                                                       person's personal safety or safety of property.
DAr.i!:;ioo of tha Standinn CommittAA   of tha National   PAoniA'S
                                                                  I>   Article 39 A lawyer shall not act as agent for both parties involved                         ..••.
                                                                       in nn,::l ~nrl thp. c::.~mjOr.::::ac::.p.~nrl <:.h~1Innt ~r.t ~c;: ~nAnt wh,:l.rp. thlPrp.
